       Case 2:20-cv-00874-JAP-KRS Document 16 Filed 01/07/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

FORREST EVANS,
ERNESTINE HODGE, and
RAPIDO MVD SERVICES,

               Plaintiffs,

v.                                                                   No. 2:20-cv-00874-JAP-KRS

MARGARET WILLIAMS, et al.

               Defendants.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       Pro se Plaintiffs Evans and Hodge, who are employees of Plaintiff Rapido MVD Services,

asserted federal-law claims of discrimination based on “race, age, mental disability,”

“harassment,” and “equal protection” under 42 U.S.C. § 1983 against twenty-two Defendants.

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS (“Complaint”), Doc. 1 at 3, 7, 9, filed

August 27, 2020. Plaintiffs also asserted state-law claims for “malicious prosecution, mental and

emotional anguish, loss of reputation, defamation, slander and loss of earnings capacity

proximately and calculatingly caused by illegal and authorized actions and omissions.” Complaint

at 9–10. Plaintiffs seek $3.1 million in actual damages, $25 million in punitive damages, and

injunctive and declaratory relief. See Complaint at 26.

       United States Magistrate Judge Kevin R. Sweazea notified Plaintiffs that their Complaint

failed to state federal law claims upon which relief can be granted, stating:

       The Complaint fails to state claims for racial, age and disability discrimination. To
       state a claim for discrimination generally, a plaintiff must show that he is a member
       of a protected class, he suffered an adverse action, and the challenged action
       occurred under circumstances giving rise to an inference of discrimination. See,
       e.g., Bennett v. Windstream Commc’ns, Inc., 792 F.3d 1261, 1266 (10th Cir. 2015).
       There are no factual allegations that show that Defendants’ actions occurred under
       Case 2:20-cv-00874-JAP-KRS Document 16 Filed 01/07/21 Page 2 of 4




       circumstances giving rise to an inference of discrimination. Furthermore, there are
       no allegations regarding Plaintiffs’ ages1 or disabilities.2 See Nasious v. Two
       Unknown B.I.C.E. Agents, at Arapahoe County Justice Center, 492 F.3d 1158,
       1163 (10th Cir. 2007) (“[T]o state a claim in federal court, a complaint must explain
       what each defendant did to him or her; when the defendant did it; how the
       defendant’s action harmed him or her; and, what specific legal right the plaintiff
       believes the defendant violated.”).

       The Complaint fails to state an equal protection claim. To state an equal protection
       claim class-of-one claim, a plaintiff must allege “(1) that other ‘similarly situated’
       individuals were treated differently from her, and (2) that there is no ‘rational basis’
       for [the different treatment].” A.M. v. Holmes, 830 F.3d 1123, 1167 (10th Cir.
       2016). Plaintiffs do not allege that other similarly situated individuals were treated
       differently.

       The Complaint fails to state a claim against Defendants City of Hobbs and City of
       Lovington because it does not allege that a municipal policy or custom was the
       moving force behind the alleged violations. “To hold a local government liable
       under § 1983, a plaintiff must prove: “(1) a municipal employee committed a
       constitutional violation, and (2) a municipal policy or custom was the moving force
       behind the constitutional deprivation.” McLain v. Sheriff of Mayes County, 595
       Fed.Appx. 748, 753-753 (10th Cir. 2014) (citing Myers v. Okla. Cnty. Bd. of Cnty.
       Comm'rs, 151 F.3d 1313, 1318 (10th Cir.1998) and Monell v. Dep't of Soc. *754
       Servs., 436 U.S. 658, 694 (1978)). “A ‘single isolated incident’ does not prove the
       existence of an unconstitutional policy or custom.” Id. (citing City of Okla. City v.
       Tuttle, 471 U.S. 808, 821, 105 S.Ct. 2427, 85 L.Ed.2d 791 (1985)).
       ….

       It appears that many of Plaintiffs’ claims are barred by the statute of limitations
       because they arise from events that occurred in 2013-2017. See Complaint at 16-
       23. “[F]or §1983 claims arising in New Mexico the limitations period is three
       years, as provided in New Mexico's statute of limitations for personal-injury
       claims.” Varnell v. Dora Consol. School Dist., 756 F.3d 1208, 1212 (10th Cir.
       2014)


1
  To state an age discrimination claim under the Age Discrimination in Employment Act
(“ADEA”), a plaintiff must allege that “he was (1) within the protected age group; (2) doing
satisfactory work (qualified for the position); (3) discharged (or adversely affected by defendant's
employment decision); and (4) replaced by a younger person.” Jones v. Unisys Corp., 54 F.3d
624, 630 (10th Cir. 1995).
2
  To state an ADA discrimination claim, a plaintiff must allege: (1) “that he is disabled within the
meaning of the ADA”; (2) that he is qualified for the job held or desired; and (3) “that he was
discriminated against because of his disability.” Lincoln v. BNSF Railway Co., 900 F.3d 1166,
1192 (10th Cir. 2018). To state an ADA failure to accommodate claim, a plaintiff must allege:
“(1) [he] is disabled; (2) [he] is otherwise qualified; and (3) [he] requested a plausibly reasonable
accommodation.” Lincoln v. BNSF Railway Co., 900 F.3d at 1204.
                                                  2
      Case 2:20-cv-00874-JAP-KRS Document 16 Filed 01/07/21 Page 3 of 4




       The Court lacks jurisdiction over Plaintiffs’ claims for monetary damages against
       employees of the State of New Mexico in their official capacity. “It is well
       established that arms of the state, or state officials acting in their official capacities,
       are not ‘persons’ within the meaning of § 1983 and therefore are immune from
       § 1983 damages suits.” Hull v. State of New Mexico Taxation and Revenue
       Department’s Motor Vehicle Division, 179 Fed.Appx. 445, 446 (10th Cir. 2006).

       The claims asserted by Defendant Rapido MVD Services are subject to dismissal
       because Defendant Rapido MVD Services is not represented by an attorney. See
       D.N.M.LR-Civ. 83.7 (“A corporation, partnership or business entity other than a
       natural person must be represented by an attorney authorized to practice before this
       Court”).

MEMORANDUM OPINION AND ORDER TO SHOW CAUSE, Doc. 4, filed September 23,

2020. Judge Sweazea granted Plaintiffs an opportunity to show cause why those claims should

not be dismissed or to file an amended complaint. See id. (setting response deadline of October

14, 2020). Judge Sweazea subsequently granted Plaintiffs two extensions of time in which to file

an amended complaint and notified Plaintiffs that failure to timely file an amended complaint may

result in dismissal of this case. See MEMORANDUM OPINION AND ORDER GRANTING

EXTENSION OF TIME AND DENYING MOTION TO APPOINT COUNSEL, Doc. 10, filed

October 19, 2020 (extending time to show cause or file amended complaint); ORDER FOR

AMENDED COMPLAINT, Doc. 12, filed November 5, 2020 (stating Plaintiffs’ response did not

show cause why claims should not be dismissed and ordering Plaintiffs to file an amended

complaint); ORDER GRANTING SECOND EXTENSION OF TIME, Doc. 15, filed November

30, 2020 (granting second motion for extension of time to file amended complaint). Plaintiffs did

not file an amended complaint by the December 30, 2020, deadline.

       The Court dismisses Plaintiffs’ federal law claims in their original Complaint for the

reasons stated above and declines to exercise supplemental jurisdiction over Plaintiffs’ state law

claims. See 28 U.S.C. § 1367(c)(3) (“The district courts may decline to exercise supplemental



                                                   3
       Case 2:20-cv-00874-JAP-KRS Document 16 Filed 01/07/21 Page 4 of 4




jurisdiction over a claim … if … the district court has dismissed all claims over which it has

original jurisdiction”).   Having dismissed all federal law claims and declining to exercise

supplemental jurisdiction over Plaintiffs’ state law claims, the Court dismisses this case.

       IT IS ORDERED that this case is DISMISSED without prejudice.



                                              __________________________________________
                                              SENIOR UNITED STATES DISTRICT JUDGE




                                                 4
